DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and amendments filed on 02/28/2022. 
Claims 1-20 are pending. 
Claims 1 and 15 are independent. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest a control apparatus provided to function as a motor control apparatus for driving a motor having a plurality of winding sets, the control apparatus comprising: when the OFF determination of the first microcomputer is made in an first system including the first microcomputer, the first microcomputer executes first end processing as a first stage of end processing and transmits the OFF determination signal to the second microcomputer; when the OFF determination signal is received from the second microcomputer, the first microcomputer determines that a post-arbitration OFF determination is made and starts second end processing for gradually decreasing the control amount from a present value; and when the second end processing is completed and power-off preparation of the first microcomputer and the second microcomputer is completed, the first microcomputer executes final end processing for turning off the at least one power supply relay along with other features of claim 1 (claim 1); when the OFF determination of the first microcomputer is made in first system including the first microcomputer, the first microcomputer transmits the OFF determination signal to the second microcomputer; when the OFF determination signal is received from the second microcomputer within a predetermined wait period after the OFF determination of the first microcomputer, the first microcomputer determines that a post-arbitration OFF determination is made and turns off the-a power supply relay of each of the systems; and when the OFF determination signal of the second microcomputer is not received within a predetermined wait period after the OFF determination of the first microcomputer and the post-arbitration OFF determination is not made, the first microcomputer determines that a second system is not in an end state and turns off only a power supply relay of the first system along with other features of claim 15 (claim 15).
The combination of the claimed limitations in the independent claims 1 and 15 are not anticipated or made obvious by the prior art of search in the examiners opinion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846